 



Exhibit 10.2
EXECUTION VERSION
AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT
     This Amended and Restated Investors’ Rights Agreement, dated as of
November 1, 2007 (the “Agreement”), is made and entered into by and among Quest
Midstream Partners, L.P., a Delaware limited partnership (“Company”), Quest
Midstream GP, LLC, a Delaware limited liability company (“GP”), Quest Resource
Corporation, a Nevada corporation (“QRC”), Alerian Opportunity Partners IV,
L.P., a Delaware limited partnership (“Alerian”), Swank MLP Convergence Fund,
LP, a Texas limited partnership (“Swank MLP Fund”), Swank Investment Partners,
LP, a Texas limited partnership (“SIP”), The Cushing MLP Opportunity Fund I, LP,
a Delaware limited partnership (“Cushing MLP Fund”), The Cushing GP Strategies
Fund, LP, a Delaware limited partnership (“Cushing GP Fund”, together with Swank
MLP Fund, SIP and Cushing MLP Fund, “Swank”), Tortoise Capital Resources
Corporation, a Maryland corporation (“Tortoise”), Alerian Opportunity Partners
IX, L.P., a Delaware limited partnership (“New Investor A”), Bel Air MLP Energy
Infrastructure Fund, LP, a Delaware limited partnership (“New Investor B”),
Tortoise Gas and Oil Corporation, a Maryland corporation (“New Investor C”),
Dalea Partners, LP, an Oklahoma limited partnership (“New Investor D”), Hartz
Capital MLP, LLC, a New Jersey limited liability company (“New Investor E”), ZLP
Fund, L.P., a Delaware limited partnership (“New Investor F”), KED MME
Investment Partners, LP, a Delaware limited partnership (“New Investor G”),
Eagle Income Appreciation Partners, L.P., a Texas limited partnership (“New
Investor H”), Eagle Income Appreciation II, L.P., a Texas limited partnership
(“New Investor I”), Citigroup Financial Products, Inc., a Delaware corporation
(“New Investor J”), and The Northwestern Mutual Life Insurance Company, a
Wisconsin corporation (“New Investor K”, together with New Investor A, New
Investor B, New Investor C, New Investor D, New Investor E, New Investor F, New
Investor G, New Investor H, New Investor I and New Investor J, the “New
Investors”). Alerian, Swank, Tortoise, Huizenga Opportunity Partners, LP, a
Delaware limited partnership (“HOP”), and HCM Energy Holdings, LLC, an Illinois
limited liability company (together with HOP, “Huizenga”), are sometimes
referred to herein individually as an “Original Investor” and collectively as
the “Original Investors.” The New Investors and Tortoise are sometimes referred
to herein individually as a “Second Round Investor” and collectively as the
“Second Round Investors.” The Original Investors and the New Investors are
sometimes referred to herein individually as an “Investor” and collectively as
the “Investors.”
     WHEREAS, the Company, GP, QRC and the Original Investors are parties to a
Purchase Agreement dated December 22, 2006 (the “Original Purchase Agreement”)
pursuant to which the Original Investors acquired certain of the Company’s
Common Units, and Alerian and Swank acquired certain of the GP’s Member
Interests.
     WHEREAS, the Company, GP, QRC and the Second Round Investors are parties to
a Purchase Agreement dated October 16, 2007 (the “Second Round Purchase
Agreement”) pursuant to which the Second Round Investors acquired certain of the
Company’s Common Units.
     WHEREAS, the Company, GP, QRC and the Original Investors are parties to an
Investors’ Rights Agreement dated December 22, 2006 (the “Original Investors’
Rights Agreement”) pursuant to which the Original Investors were granted certain
rights with respect to their investment in the Company.

 



--------------------------------------------------------------------------------



 



     WHEREAS, pursuant to Section 9(b) of the Original Investors’ Rights
Agreement, the Company, GP and a Majority of Original Investors party to the
Original Investors’ Rights Agreement and the New Investors desire to amend and
restate the Original Investors’ Rights Agreement to extend certain rights
provided for therein to the New Investors.
     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby agree to amend
and restate the Original Investors’ Rights Agreement in its entirety as follows:
     1. Definitions and Interpretations. Unless otherwise provided to the
contrary in this Agreement, capitalized terms in this Agreement have the
meanings set forth in Section 1.1 of Exhibit A. Unless expressly provided to the
contrary in this Agreement, this Agreement shall be interpreted in accordance
with the provisions set forth in Section 1.2 of Exhibit A.
     2. Board Representation.
     (a) Designation of Board Member. For the period hereafter indicated,
Alerian and Swank will each have a separate and independent right to designate
one (1) natural person to serve as a member of the Board of Directors of GP. QRC
will have the right to designate the remaining members of the Board of Directors
of GP. In order to effect this right, QRC (or its Affiliates that own Member
Interests) shall vote the Member Interests in GP owned by it in a manner so as
to cause and maintain the election of the persons so designated. Swank’s right
to designate a member of the Board of Directors shall terminate upon the
completion by the Company of an IPO. In addition, such right to designate a
member of the Board of Directors shall terminate as to Alerian or Swank (or
both) at such time (either before or after completion by the Company of an IPO)
as such designating person ceases to own at least five percent (5%) of the
Common Units (measured on a fully-diluted basis that assumes that all
outstanding warrants, options, rights and securities that are at any time
exercisable for or convertible into Common Units have been so exercised or
converted) held by Persons other that QRC or its Affiliates.
     (b) Expansion of Board. The parties currently contemplate that until the
completion by the Company of an IPO, the Board of Directors of GP will consist
of six (6) persons. During the period prior to completion of an IPO that Alerian
or Swank has the right to designate a person to serve on the Board of Directors
of GP, such designating person shall have the right to maintain its
proportionate Board representation in the event of an expansion of the number of
members of the Board of Directors; provided, however, that such right to
maintain the proportionate Board representation will terminate upon completion
by the Company of an IPO.
     (c) Replacement. In the event of the resignation, death, removal or
disqualification of a person designated by QRC, Alerian or Swank to serve on the
Board of Directors, as set forth above, the appropriate designating party or
parties shall promptly designate a new member of the Board of Directors, and
after written notice of

2



--------------------------------------------------------------------------------



 



the designation has been given by such designating party or parties to the other
parties, each of QRC and each Investor that owns Member Interests shall vote its
Member Interests to elect such nominee to the Board of Directors.
     (d) Removal. The appropriate designating party or parties may specify that
any person designated by it to serve on the Board of Directors shall be removed
at any time and from time to time, with or without cause.
     (e) Indemnification and Insurance. So long as either Alerian or Swank has a
right to designate a Director pursuant to this Section 2, the GP shall maintain
director and officer insurance reasonably satisfactory to Alerian and Swank, as
the case may be.
     3. Obligation to Participate in Certain Sales.
     (a) Approved Sale. Subject to the provisions of subsection 3(c), if an IPO
has not been completed by the Company by December 22, 2008, then until such time
as an IPO is completed by the Company, a Majority of Investors may elect by
written notice (a “Required Sale Notice”) to require the GP to effect a Sale of
the Company that satisfies the conditions indicated in Section 3(b) below (an
“Approved Sale”). Upon receipt of a Required Sale Notice and if a Majority of
Investors do not accept the GP Offer Price, the GP shall undertake to effect a
Sale of the Company as promptly as commercially reasonable with a view to
maximizing the aggregate consideration to be received for such sale; provided,
however, that all parties shall work in good faith to complete an Approved Sale
within one hundred eighty (180) days after receipt of the Required Sale Notice
by the GP. Upon receipt of a Required Sale Notice and if a Majority of Investors
do not accept the GP Offer Price, the Conflicts Committee of the Board shall
engage an investment banking firm of national reputation to seek Qualifying
Offers (as defined below) for an Approved Sale. The Conflicts Committee of the
Board shall have the primary responsibility for negotiating the terms of any
potential Qualifying Offer and shall present to the Investors all offers
received for a Sale of the Company that satisfy the conditions for an Approved
Sale (a “Qualifying Offer”). Subject to Section 3(c), if a Majority of Investors
agrees to accept a Qualifying Offer, then all of the parties hereto shall
(i) consent to, vote for and raise no objections against the Qualifying Offer or
the process pursuant to which the Qualifying Offer was arranged, (ii) waive any
dissenters’, appraisal and similar rights with respect thereto, and (iii) if the
Qualifying Offer is a sale of the Partnership Interests agree to sell all of
their Partnership Interests and Member Interests on the terms and conditions of
the Qualifying Offer. The parties hereto shall take all necessary and desirable
actions in connection with the consummation of any Approved Sale, including,
without limitation, the execution of such agreements and instruments and other
actions reasonably necessary to (A) provide the representations, warranties,
indemnities, covenants, conditions, escrow agreements and provisions and
agreements relating to such Approved Sale, and (B) effectuate the allocation and
distribution of the aggregate consideration upon the Approved Sale as set forth
below.
     (b) Conditions. Unless otherwise agreed to by all of the Investors and the
GP, an Approved Sale must satisfy all of the following conditions:

3



--------------------------------------------------------------------------------



 



     (i) the Approved Sale must be solely for cash consideration;
     (ii) no purchaser may be an Affiliate or Related Party of any Investor
unless consent thereto is given by GP, which consent shall not be unreasonably
withheld;
     (iii) upon the consummation of the Approved Sale, the aggregate net
proceeds from the Approved Sale (x) if the Approved Sale is a sale of
substantially all of the assets of the Company, shall be distributed to and
among the Partners and the Members in accordance with the provisions of
Section 6.4(c) of the Partnership Agreement and Section 15.02 of the Limited
Liability Company Agreement and (y) if the Approved Sale is a sale of all of the
Partnership Interests and Member Interests, shall be apportioned among the
Partners and the Members, in the same amounts as if the full amount of such net
proceeds are to be distributed to and among the Partners and the Members, in
accordance with the provisions of Section 6.4(c) of the Partnership Agreement
and Section 15.02 of the Limited Liability Company Agreement (and assuming the
prior satisfaction of the debts and obligations of the Company and GP);
     (iv) No party shall receive direct remuneration from the purchaser in an
Approved Sale other than the net proceeds to be apportioned among the parties in
accordance with Section 3(b)(iii), including but not limited to remuneration for
non-competition provisions or other similar arrangements.
     (v) All expenses of the Approved Sale (other than the fees and expenses of
any counsel or other advisors retained by the Investors, which fees and expenses
shall be paid by the Investors, but including any investment banking firm fees
and the fees of any counsel retained by the Conflicts Committee in finding and
negotiating Qualifying Offers) shall be paid by the Company and shall reduce the
net proceeds distributable pursuant to Section 3(b)(iii); and
     (vi) In the event that the parties are required to make any covenants,
representations or indemnities in connection with the Approved Sale, then,
(A) each party shall severally (and not jointly) make the Fundamental Warranties
solely with respect to such party, and (B) other than with respect to the
Fundamental Warranties, the obligations and liabilities of the Partners and
Members participating in the Approved Sale shall first be limited solely to any
escrow fund that may be established in connection with such transaction (with
the escrow funded solely from the purchase price proceeds and which escrow fund
shall not be in an amount greater than 10% of the aggregate purchase price paid
by the purchaser(s) in such transaction), and second, if and only if the escrow
fund is for 10% of the aggregate purchase price, any obligations and liabilities
of the Partners and Members participating in the Approved Sale (other than any
claims for fraud, willful misconduct or bad faith by a Partner or Member, which
shall be the responsibility of such Partner or Member) shall be borne solely by
QRC. The escrowed funds shall be released no later than one (1) year following
the closing of the Approved Sale, provided, however, that to the extent there
are

4



--------------------------------------------------------------------------------



 



pending claims or demands relating to any breach, misrepresentation or indemnity
against the escrow fund, an amount of the escrowed funds equal to such aggregate
claims or demands will be retained until such claims and demands are finally
resolved. Upon distribution of the escrowed funds (or any part thereof), each
Partner and Member shall receive their “pro rata share” of the distributed
funds.
     As used in this Section 3, a party’s “pro rata share” shall mean the ratio
of (A) the total consideration to be received by such party in or as a result of
an Approved Sale, to (B) the total consideration to be received by all Partners
and Members as a result of such Approved Sale (including upon dissolution of the
Company and GP following an Approved Sale).
     (c) GP Right of First Offer/Refusal.
     (i) Upon receipt by the GP of a Required Sale Notice, the GP shall have the
right of first offer (before the Approved Sale process proceeds) to indicate the
price, if any, that the GP (or its designee) would pay in connection with a Sale
of the Company to the GP (or its designee) (the “GP Offer Price”). If a Majority
of the Investors agrees to accept the GP Offer price, then such offer shall
constitute an approved Qualifying Offer pursuant to Section 3(a), and the
transaction shall proceed as an Approved Sale to the GP (or its designee) in
accordance with the terms of Sections 3(a) and 3(b), it being understood that in
such event QRC and its Affiliates will not be sellers of their Partnership
Interests or Member Interests (and the purchase price paid will be net of the
amount attributable to the Partnership Interests and Member Interests held by
such Persons, based on the total GP Offer Price). The GP (or its designee) shall
have thirty (30) days after receipt of a Required Sale Notice to indicate the
applicable GP Offer Price, if any, or such right shall be deemed to have been
waived; and the Investors shall, within fifteen (15) days after receipt of
notice of the GP Offer Price, notify the GP (“Election to Sell Notice”) of the
acceptance or rejection (by a Majority of the Investors) of the GP Offer Price.
     (ii) If a Majority of Investors accepts a Qualifying Offer (other than an
offer arising from the GP’s right of first offer in clause (i) above), the GP
(or its designee) will have the right and option (but not an obligation) (the
“GP Right of First Refusal”) to purchase all of the Common Units and Member
Interests then owned by the Investors, exercisable by notice to the Investors
(“Election to Purchase Notice”) given no later than ten (10) business days after
the GP is notified that a Majority of Investors has accepted a Qualifying Offer;
provided however, that the GP Right of First Refusal shall not apply with
respect to such Qualifying Offer if (A) the GP (or its designee) did not
indicate a GP Offer Price in the allowed time period, (B) such Qualifying Offer
is for a purchase price for a Sale of the Company that is 115% or more of the GP
Offer Price, or (C) if the GP Offer Price was less than $200 million (as an
enterprise value for a Sale of the Company, including the value of the
Partnership Interests and Member Interests held by QRC and its Affiliates) and
such Qualifying Offer is for a purchase price for a Sale of the Company that is
105% or more of the GP Offer Price.

5



--------------------------------------------------------------------------------



 



     (iii) If GP (or its designee) purchases the Common Units and Member
Interests owned by the Investors (either pursuant to clause (i) or (ii) above),
the purchase price to be paid to the Investors will be an amount equal to the
amount each Investor would have received in accordance with the provisions of
Section 3(b) above, had the parties completed the Qualifying Offer approved by
the Majority of Investors on the terms and at the price indicated in the
Qualifying Offer. Any Common Units and Member Interests sold hereunder by the
Investors to GP (or its designee) shall be transferred free and clear of all
liens and encumbrances (other than encumbrances set forth in the Partnership
Agreement or under applicable securities laws). Closing of the purchase of the
Common Units and Member Interests by GP (or its designee) from the Investors
shall occur within one hundred twenty (120) days following delivery of the
Election to Sell Notice or Election to Purchase Notice, as the case may be.
Until such closing, the Investors shall continue to receive all distributions on
the Common Units and Member Interests as provided pursuant to the Partnership
Agreement and the Limited Liability Company Agreement. At the closing of such
purchase, GP (or its designee) shall deliver the purchase price by wire transfer
of immediately available funds to an account to be designated by each Investor,
and each Investor shall execute and deliver such assignments, bills of sale, and
other documents, as reasonably requested by an in form and substance
satisfactory to, GP (or its designee).
     4. Limitations on Subsequent Sales of Common Units.
     (a) Minimum Issue Price. Without the written consent of a Majority of
Investors, the Company will not issue or sell any Common Units (or any
securities exercisable for or convertible into Common Units) at a price less
than 115% of the Second Round Issue Price except for (i) Class A Subordinated
Units issued to QRC or its Affiliates in exchange for additional asset
contributions; provided, that such Class A Subordinated Units may not be issued
at a price less than the Issue Price and; provided, that the purchase price for
such additional asset contributions shall be approved by the Investor
Representatives and the Conflicts Committee, (ii) Common Units (or options
therefor) issued pursuant to the Long-Term Incentive Plan or employment
agreements to which the Company (or its controlled Affiliates) is a party, or
(iii) Common Units issued pursuant to an IPO.
     (b) Adjustment to Issue Prices. If the Company at any time or from time to
time after the date hereof effects a subdivision of the outstanding Common
Units, the Original Issue Price and the Second Round Issue Price then in effect
immediately before the subdivision shall be proportionately decreased, and,
conversely, if the Company at any time or from time to time after the date
hereof combines the outstanding Common Units into a smaller number of Common
Units, the Original Issue Price and the Second Round Issue Price then in effect
immediately before the combination shall be proportionately increased. Any
adjustment under this Section 4(b) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

6



--------------------------------------------------------------------------------



 



     5. Acceleration of an Approved Sale Upon a Change of Control of QRC. If a
Change of Control of QRC occurs, a Majority of Investors shall have the right to
provide the GP with a Required Sale Notice and cause the GP to effect an
Approved Sale in accordance with the provisions of Section 3 hereto (subject to
all of the terms and conditions thereof, including the GP Right of First
Refusal) if an IPO has not been completed by the Company no later than that
number of days after the Change of Control Date that is equal to one-half of the
number of days from the Change of Control Date until December 22, 2008.
     6. Tag-Along Rights.
     (a) If QRC and its Affiliates (the “QRC Transferors”) desire to dispose, in
one or more transactions, of all or substantially all of their collective
Partnership Interests and their collective Member Interests to a non-Affiliated
third-party, then such QRC Transferors shall offer to include in such proposed
disposition a number of Partnership Interests and Member Interests owned and
designated by any Investor (each, a “Tag Offeree”), in each case in accordance
with the terms of this Section 6.
     (b) The QRC Transferors shall cause the third-party offer to be reduced to
writing (which writing shall include an offer to purchase or otherwise acquire
Partnership Interests and Member Interests from the Tag Offerees as required by
this Section 6 and a time and place designated for the closing of such purchase,
which time shall not be less than twenty (20) days after delivery of such notice
and no more than ninety (90) days after such delivery date) and shall send
written notice of such third-party offer (the “Inclusion Notice”) to each of the
Tag Offerees.
     (c) Each Tag Offeree shall have the right (an “Inclusion Right”),
exercisable by delivery of notice to the QRC Transferors at any time within
ten (10) days after receipt of the Inclusion Notice, together with the QRC
Transferors, to sell pursuant to such third-party offer, and upon the terms and
conditions set forth in the Inclusion Notice, the Partnership Interests and
Member Interests requested to be included by such Tag Offeree.
     (d) The Tag Offerees and the QRC Transferors shall sell to the proposed
transferee all of the Partnership Interests and Member Interests proposed to be
transferred by them, at not less than the price and upon terms and conditions,
if any, not more favorable, individually and in the aggregate, to the proposed
transferee than those in the Inclusion Notice at the time and place provided for
the closing in the Inclusion Notice, or at such other time and place as the Tag
Offerees, the QRC Transferors, and the proposed transferee shall agree.
     (e) The QRC Transferors and the Tag Offerees that elect to, and do,
participate in such sale to the proposed transferee (a “Participating Tag
Offeree”), shall apportion the aggregate net proceeds from the sale of the
respective Partnership Interests and Member Interests among the Partners and
Members so participating in such transaction in the same amounts as if the full
amount of the net proceeds received from the transferee are to be distributed to
and among the Partners and Members in accordance with the provisions of
Section 6.4(c) of the Partnership Agreement and Section 15.02 of the Limited
Liability Company Agreement (and assuming the prior satisfaction of the

7



--------------------------------------------------------------------------------



 



debts and obligations of the Company and GP, and further assuming that any
Partnership Interests and Member Interests that are not included in such sale
shall be treated as if they are not issued or outstanding for purposes of
determining the apportionment of net proceeds).
     7. Investors Right of First Refusal. If the QRC Transferors desire to
dispose, in one or more transactions, of all or less than all, but more than a
majority of their collective Member Interests (in a transaction or series of
transactions that would not trigger the rights of the Investors under Section 6
because the QRC Transferors are not also desiring to dispose of their
Partnership Interests) to a non-Affiliated third-party, Alerian and Swank will
have the right and option (but not an obligation) (the “Investor Right of First
Refusal”) to purchase all, but not less than all, such Member Interests being
offered by the QRC Transferors, exercisable by notice to such QRC Transferors
given no later than ten (10) business days after such Investors are notified
that of the proposed sale of the Member Interests by such QRC Transferor. If
both Swank and Alerian elect to exercise their Investor Right of First Refusal,
each will purchase one-half of the Member Interests that the QRC Transferors
propose to sell. Upon exercise by either or both of Swank and Alerian of their
Investor Right of First Refusal, the purchase price to be paid to such QRC
Transferors will be an amount equal to the amount such QRC Transferors would
have received had such QRC Transferors completed the sale of such Member
Interests to the third-party. Any Member Interests sold hereunder by any QRC
Transferor to Swank and/or Alerian shall be transferred free and clear of all
liens and encumbrances (other than encumbrances set forth in the Limited
Liability Company Agreement or under applicable securities laws). Closing of the
purchase of the Member Interests by such Investors from such QRC Transferors
shall occur within one hundred twenty (120) days following delivery of the
notice of election to exercise such Investor Right of First Refusal as provided
in this Section 7. At the closing of such purchase, Swank and/or Alerian shall
deliver the purchase price by wire transfer of immediately available funds to an
account to be designated by such QRC Transferors, and such QRC Transferors shall
execute and deliver such assignments, bills of sale, and other documents
consistent with the third-party offer, as reasonably requested by and in form
and substance satisfactory to, such Investors.
     8. Obligation to Participate in Certain Sales.
     (a) If the QRC Transferors desire to dispose, in one or more transactions,
of all of their collective Partnership Interests and their collective Member
Interests to a non-Affiliated third-party in a transaction (a “Proposed Sale”),
then the QRC Transferors shall have the right and option to require that each of
the Investors participate in and sell all of their respective Partnership
Interests and Member Interests in accordance with the terms of this Section 8.
     (b) The QRC Transferors shall cause the third-party offer to be reduced to
writing (which writing shall include an offer to purchase or otherwise acquire
Partnership Interests and Member Interests from the Investors and the QRC
Transferors as required in this Section 8 at a time and place designated for the
closing of such purchase, which time shall not be less than twenty (20) days
after delivery of such notice and no more than ninety (90) days after such
delivery date) and shall send written notice of such third-party offer (the
“Drag Notice”) to each of the Investors. Notwithstanding the foregoing, unless

8



--------------------------------------------------------------------------------



 



otherwise expressly stated in writing by the QRC Transferors, a Drag Notice will
not be effective or deemed to have been given until the period has expired for
the Tag Offerees to provide notice of election to exercise their Inclusion
Right, as provided in Section 6(c).
     (c) Upon receipt of a Drag Notice, each of the Investors shall (i) consent
to, vote for and raise no objections against, the Proposed Sale or the process
to which the Proposed Sale was arranged, (ii) waive any dissenters, appraisal
and similar rights with respect thereto, and (iii) agree to sell all of their
Partnership Interests and Member Interests on the applicable terms and
conditions of the Proposed Sale.
     (d) The QRC Transferors and the Investors shall sell to the proposed
transferee all of their respective Partnership Interests and Member Interests at
the price and upon the terms and conditions, if any, not more favorable,
individually and in the aggregate, to the proposed transferee than those in the
Drag Notice at the time and place provided for closing in the Drag Notice, or at
such other time and place as the Investors, the QRC Transferors, and the
proposed transferee shall agree.
The QRC Transferors and the Investors shall apportion the aggregate net proceeds
from the sale of their respective Partnership Interests and Member Interests
among the Partners and Members in the same amounts as if the full amount of the
net proceeds received from the transferee are to be distributed to and among the
Partners and Members in accordance with the provisions of Section 6.4(c) of the
Partnership Agreement and Section 15.02 of the Limited Liability Company
Agreement (and assuming the prior satisfaction of the debts and obligations of
the Company and GP, and further assuming that any Partnership Interests and
Member Interests that are not included in such sale shall be treated as if they
are not issued or outstanding for purposes of determining the apportionment of
net proceeds); provided, however, that if, but only if, a Majority of Investors
did not exercise the Inclusion Right provided in Section 6.4(c), the amount of
the net proceeds apportioned to and among the Investors for their Partnership
Interests and Member Interests shall not be less than the amount required to
provide each participating Original Investor with an IRR of twenty-five percent
(25%) with respect to the Partnership Interests and Member Interests that were
purchased by such Original Investor at the price and pursuant to the terms of
the Original Purchase Agreement and which Partnership Interests and Member
Interests continue to be held by such Original Investor and are included for
sale in such transaction.
     9. Miscellaneous Provisions.
     (a) Term. Unless earlier terminated by agreement of the parties, this
Agreement shall terminate and be of no further force or effect upon the
completion of an IPO by the Company, provided, that the right of Alerian to
designate a member of the Board of Managers shall survive until such right is
terminated pursuant to the terms of Section 2(a).
     (b) Amendment and Modification. Subject to applicable law, this Agreement
may be amended, modified or supplemented only by written agreement of Company,
GP, QRC and a Majority of Investors, provided, that any amendment of the terms
of Section 2

9



--------------------------------------------------------------------------------



 



shall also require the written approval of Alerian and Swank, if such Person is
still entitled to designate a Board member (in accordance with the provisions of
Section 2) at the time of such amendment.
     (c) Waiver of Compliance; Consents. Except as otherwise provided in this
Agreement, any failure of any of the parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the party entitled to
the benefits thereof only by a written instrument signed by the party granting
such waiver, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure.
     (d) Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by facsimile
transmission, or mailed by a nationally recognized overnight courier or
registered or certified mail (return receipt requested), postage prepaid, to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice, provided, that notices of a change of address
shall be effective only upon receipt thereof):
If to Company, GP or QRC, to:
Quest Midstream Partners, L.P.
9520 N. May Avenue, Suite 300
Oklahoma City, OK 73120
Attention: President
Telecopy: 405-840-9897
with copies (which shall not constitute notice) to:
Stinson Morrison Hecker LLP
1201 Walnut Street, Suite 2900
Kansas City, MO 64106-2150
Attention: Patrick J. Respeliers, Esq.
Telecopy: 816-691-3495
If to the Original Investors, to:
Alerian Capital Management
45 Rockefeller Plaza, 20th Floor
New York, NY 10111
Attention: Gabriel A. Hammond
Telecopy: 212-332-7806
with copies (which shall not constitute notice) to:

10



--------------------------------------------------------------------------------



 



Vinson & Elkins L.L.P.
First City Tower
1001 Fannin Street, Suite 2500
Houston, TX 77002
Attention: William N. Finnegan, IV
Telecopy: 713-615-5058
Swank Capital, LLC
3300 Oak Lawn Avenue, Suite 650
Dallas, TX 75219
Attention: Dan L. Spears
Telecopy: 214-219-2353
with copies (which shall not constitute notice) to:
Akin Gump Strauss Hauer & Feld
1111 Louisiana, 44th Floor
Houston, TX 77002
Attention: Christine LaFollette
Telecopy: 713-236-0822
Tortoise Capital Resources Corporation
10801 Mastin Boulevard
Suite 222
Overland Park, KS 66210
Attention: Dave Schulte
Telecopy: 913-981-1021
Huizenga Opportunity Partners, L.P.
2215 York Road
Suite 500
Oak Brook, IL 60523
Attention: Ronald G. Kenny
Telecopy: 630-990-2110
HCM Energy Holdings, LLC
2215 York Road
Suite 500
Oak Brook, IL 60523
Attention: Ronald G. Kenny
Telecopy: 630-990-2110

11



--------------------------------------------------------------------------------



 



If to the New Investors, to:
Alerian Capital Management
45 Rockefeller Plaza, 20th Floor
New York, NY 10111
Attention: Gabriel Hammond
Fax: (212) 332-7806
Bel Air MLP Energy Infrastructure Fund, LP
c/o Swank Capital, LLC
Oak Lawn Avenue, Suite 650
Dallas, TX 75219
Fax: (214) 219-2353
Tortoise Gas and Oil Corporation
10801 Mastin Blvd., Suite 222
Overland Park, KS 66210
Fax: (913) 981-1021
Dalea Partners, LP
c/o Riata Management LLC
4801 Gaillardia Parkway, Suite 225
Oklahoma City, OK 73142
Fax: (405) 286-6399
Hartz Capital MLP, LLC
c/o Hartz Capital, Inc.
400 Plaza Drive
Seacaucus, New Jersey 07094
Attention: Noah Lerner and Tim Terry
Fax: (201) 866-6387
ZLP Fund, L.P.
c/o Zimmer Lucas Partners, LLC.
Harborside Financial Center
Plaza 10, Suite 301
Jersey City, NJ 07311
Fax: (212) 440-0750
KED MME Investment Partners, LP
1800 Avenue of the Stars, Second Floor
Los Angeles, California 90067
Attention: David Shladovsky, Esq.
Facsimile: (310) 284-6490

12



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice) to:
KED MME Investment Partners, LP
1100 Louisiana, Suite 4550
Houston, Texas 77002
Attention: Kevin McCarthy
Facsimile: (713) 655-7359
Eagle Income Appreciation Partners, L.P.
c/o Eagle Global Advisors
5847 San Felipe Road, Suite 930
Houston, TX 77057
Eagle Income Appreciation II, L.P.
c/o Eagle Global Advisors
5847 San Felipe Road, Suite 930
Houston, TX 77057
Citigroup Financial Products, Inc.
390 Greenwich St.
New York, NY 10013
Attn: Brendan O’Dea
Fax: (646) 291-1445
The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Jerome Baier
Fax: (414) 665-7124
     (e) Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any party
hereto, including by operation of law, without the prior written consent of the
other party (which may be withheld in its sole discretion). Notwithstanding the
immediately preceding sentence, each Investor may at any time enter into one or
more total return swaps with respect to such Investor’s Common Units with a
third party provided such transactions are exempt from registration under the
Securities Act.
     (f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (regardless of the laws that
might otherwise govern under applicable Delaware principles of conflicts of law)
as to all matters, including matters of validity, construction, effect,
performance and remedies.

13



--------------------------------------------------------------------------------



 



     (g) Facsimiles; Counterparts. This Agreement may be executed by facsimile
signatures by any party and such signature shall be deemed binding for all
purposes hereof, without delivery of an original signature being thereafter
required. This Agreement may be executed in one or more counterparts, each of
which, when executed, shall be deemed to be an original and all of which
together shall constitute one and the same document.
     (h) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.
     (i) Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
     (j) Third-party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their respective
successors and assigns. None of the provisions of this Agreement shall be for
the benefit of or enforceable by any third-party, including any creditor of any
party or any of their Affiliates. No such third-party shall obtain any right
under any provision of this Agreement or shall by reasons of any such provision
make any claim in respect of any liability (or otherwise) against either party
hereto.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Company, GP and the Investors have caused this
Agreement to be signed by their respective duly authorized officers as of the
date first above written.

                      QUEST MIDSTREAM PARTNERS, L.P.    
 
                    By:   Quest Midstream GP, LLC,             Its General
Partner    
 
               
 
      By:   /s/ Jerry D. Cash
 
               
 
      Name:   Jerry D. Cash    
 
      Title:   Chief Executive Officer    
 
                    QUEST MIDSTREAM GP, LLC    
 
               
 
      By:   /s/ Jerry D. Cash
 
               
 
      Name:   Jerry D. Cash    
 
      Title:   Chief Executive Officer    
 
                    QUEST RESOURCE CORPORATION    
 
               
 
  By:   /s/ Jerry D. Cash                       Name:   Jerry D. Cash        
Title:   Chief Executive Officer    
 
                    ALERIAN OPPORTUNITY PARTNERS IV, LP    
 
                    By:   ALERIAN OPPORTUNITY             ADVISORS IV, LLC,    
        its general partner    
 
               
 
      By:   /s/ Gabriel Hammond
 
               
 
      Name:   Gabriel Hammond    
 
      Title:   Managing Member    
 
                    ALERIAN OPPORTUNITY PARTNERS IX, LP    
 
                    By:   ALERIAN OPPORTUNITY             ADVISORS IX, LLC      
      its general partner    
 
               
 
      By:   /s/ Gabriel Hammond
 
               
 
      Name:   Gabriel Hammond    
 
      Title:   Managing Member    

[Signature Page to Amended and Restated Investors’ Rights Agreement]

 



--------------------------------------------------------------------------------



 



                  SWANK MLP CONVERGENCE FUND, LP    
 
           
 
  By:   SWANK ENERGY INCOME ADVISORS, L.P.    
 
      its general partner    
 
           
 
  By:   SWANK CAPITAL, LLC    
 
      its general partner      
 
  By:   /s/ Jerry V. Swank
 
           
 
      Name: Jerry V. Swank    
 
      Title: Manager    
 
                SWANK INVESTMENT PARTNERS, LP    
 
           
 
  By:   SWANK ENERGY INCOME ADVISORS, L.P.    
 
      its general partner    
 
           
 
  By:   SWANK CAPITAL, LLC    
 
      its general partner    
 
           
 
  By:   /s/ Jerry V. Swank
 
           
 
      Name: Jerry V. Swank    
 
      Title: Manager    
 
                THE CUSHING MLP OPPORTUNITY FUND I, LP    
 
           
 
  By:   CARBON COUNTY PARTNERS I, LP    
 
      its general partner    
 
           
 
  By:   CARBON COUNTY GP I, LLC    
 
      its general partner    
 
           
 
  By:   /s/ Jerry V. Swank
 
           
 
      Name: Jerry V. Swank    
 
      Title: Manager    

[Signature Page to Amended and Restated Investors’ Rights Agreement]

 



--------------------------------------------------------------------------------



 



                  THE CUSHING CP STRATEGIES FUND, LP    
 
           
 
  By:   CARBON COUNTY PARTNERS I, LP    
 
      its general partner    
 
           
 
  By:   CARBON COUNTY GP I, LLC    
 
      its general partner    
 
           
 
  By:   /s/ Jerry V. Swank
 
           
 
      Name: Jerry V. Swank    
 
      Title: Manager    
 
                BEL AIR MLP ENERGY INFRASTRUCTURE FUND, LP    
 
           
 
  By:   SWANK ENERGY INCOME ADVISORS, L.P.    
 
      its investment advisor    
 
           
 
  By:   SWANK CAPITAL, LLC    
 
      its general partner    
 
           
 
  By:   /s/ Jerry V. Swank
 
           
 
      Name: Jerry V. Swank    
 
      Title: Manager    
 
                TORTOISE CAPITAL RESOURCES CORPORATION    
 
           
 
  By:   /s/ Edward Russell
 
           
 
  Name:   Edward Russell    
 
  Title:   President    
 
                TORTOISE GAS AND OIL CORPORATION    
 
           
 
  By:   /s/ David J. Schulte
 
           
 
  Name:   David J. Schulte    
 
  Title:   President & CEO    

[Signature Page to Amended and Restated Investors’ Rights Agreement]

 



--------------------------------------------------------------------------------



 



                  DALEA PARTNERS, LP    
 
           
 
  By:   DALEA MANAGEMENT, LLC    
 
      Its general partner    
 
           
 
  By:   /s/ N. Malone Mitchell, 3rd
 
           
 
  Name:   N. Malone Mitchell, 3rd    
 
  Title:   Manager    
 
                HARTZ CAPITAL MLP, LLC    
 
           
 
  By:   Hartz Capital, Inc.,    
 
      Its manager    
 
           
 
  By:   /s/ Ronald J. Bangs
 
           
 
  Name:   Ronald J. Bangs    
 
  Title:   Chief Operating Officer    
 
                ZLP FUND, L.P.    
 
           
 
  By:   Zimmer Lucas Partners, LLC,    
 
      Its general partner    
 
           
 
  By:   /s/ Craig M. Lucas
 
           
 
  Name:   Craig M. Lucas    
 
  Title:   Managing Member    
 
                KED MME INVESTMENT PARTNERS, LP    
 
           
 
  By:   KED MME Investment GP, LLC,    
 
      Its general partner    
 
           
 
  By:   /s/ James C. Baker
 
           
 
  Name:   James C. Baker    
 
  Title:   Vice President    

[Signature Page to Amended and Restated Investors’ Rights Agreement]

 



--------------------------------------------------------------------------------



 



                  EAGLE INCOME APPRECIATION PARTNERS, L.P.    
 
           
 
  By:   Eagle Income Appreciation GP, LLC    
 
      its general partner    
 
           
 
  By:   Eagle Global Advisors, LLC    
 
      its managing member    
 
           
 
  By:   /s/ Malcom Day
 
           
 
      Name: Malcom Day    
 
      Title: Partner    
 
                EAGLE INCOME APPRECIATION II, L.P.    
 
           
 
  By:   Eagle Income Appreciation GP, LLC    
 
      its general partner    
 
           
 
  By:   Eagle Global Advisors, LLC    
 
      its managing member    
 
           
 
  By:   /s/ Malcom Day
 
           
 
      Name: Malcom Day    
 
      Title: Partner    
 
                CITIGROUP FINANCIAL PRODUCTS, INC.    
 
           
 
  By:   /s/ Bret Engelkemier
 
           
 
  Name:   Bret Engelkemier    
 
  Title:   Managing Director    
 
                THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY    
 
           
 
  By:   /s/ Jerome R. Baier    
 
           
 
  Name:   Jerome R. Baier    
 
  Title:   Its Authorized Representative    

[Signature Page to Amended and Restated Investors’ Rights Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
     1.1 Definitions. As used in this Agreement, the following terms have the
meanings specified or referred to in this Section 1.1:
          (1) “Affiliate” means a Person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, a specified Person. A Person shall be deemed to control another
Person if such first Person possesses, directly or indirectly, the power to
direct, or cause the direction of, the management and policies of such other
Person, whether through the ownership of voting securities or other similar
interests, by contract or otherwise. For purposes of this Agreement, in no event
shall any of the Investors be considered an Affiliate of the Company, GP or QRC.
          (2) “Agreement” shall have the meaning set forth in the preamble.
          (3) “Alerian” shall have the meaning set forth in the preamble.
          (4) “Approved Sale” shall have the meaning set forth in Section 3(a).
          (5) “Board” shall mean the board of directors of the GP.
          (6) “Change of Control Date” shall mean the date that a Change of
Control of QRC occurs.
          (7) “Change of Control of QRC” shall be deemed to have occurred upon,
one or both of the following events: (a) any “person” or “group” within the
meaning of those terms as used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended, other than an Affiliate of QRC, becomes the
beneficial owner, by way of merger, consolidation, recapitalization,
reorganization or otherwise, of 50% or more of the voting power or the
outstanding equity interests of QRC or (b) the sale or other disposition,
including by liquidation or dissolution, of all or substantially all of the
assets of QRC in one or more transactions to any Person other than an Affiliate.
          (8) “Class A Subordinated Units” shall have the meaning assigned to
such term in the Partnership Agreement.
          (9) “Closing Date” shall mean the date of this Agreement.
          (10) “Common Unit” shall have the meaning assigned to such term in the
Partnership Agreement.
          (11) “Conflicts Committee” shall have the meaning assigned to such
term in the Partnership Agreement.
          (12) “Cushing GP Fund” shall have the meaning set forth in the
preamble.
          (13) “Cushing MLP Fund” shall have the meaning set forth in the
preamble.

 



--------------------------------------------------------------------------------



 



          (14) “Drag Notice” shall have the meaning set forth in Section 8(c).
          (15) “Election to Purchase Notice” shall have the meaning set forth in
Section 3(c).
          (16) “Election to Sell Notice” shall have the meaning set forth in
Section 3(c).
          (17) “Fundamental Warranties” shall mean the covenants,
representations and indemnities made by a party in connection with an Approved
Sale with respect to such party’s delivery and valid ownership of its
Partnership Interests and Member Interests, free of all liens and encumbrances
(other than those arising under applicable securities laws), and such party’s
authority, power and right to enter into and consummate such Approved Sale
without violating any other agreements.
          (18) “GP Offer Price” shall have the meaning set forth in
Section 3(c).
          (19) “GP Right of First Refusal” shall have the meaning set forth in
Section 3(c).
          (20) “HOP” shall have the meaning set forth in the preamble.
          (21) “Huizenga” shall have the meaning set forth in the preamble.
          (22) “Inclusion Notice” shall have the meaning set forth in
Section 6(b).
          (23) “Inclusion Right” shall have the meaning set forth in
Section 6(c).
          (24) “Investor” and “Investors” shall have the meaning set forth in
the preamble.
          (25) “Investor Representatives” shall mean Alerian and Swank; provided
however, that if either Investor Representative, together with its Affiliates no
longer holds at least 500,000 Common Units, such Investor Representative shall
cease to be an Investor Representative; and provided further, however, that if
both Investor Representatives, together with their respective Affiliates, no
longer hold at least 500,000 Common Units, replacement Investor Representative
shall be chosen by a Majority of Investors.
          (26) “Investor Right of First Refusal” shall have the meaning set
forth in Section 7.
          (27) “IPO” shall have the meaning assigned to such term in the
Partnership Agreement.
          (28) “IRR” means, as of any date of determination, the per annum
discount rate at which the sum of the following cash flows is equal to zero
(assuming discounting on the basis of a year of three hundred sixty-five
(365) days and actual days elapsed): (i) the aggregate amount paid by an
Original Investor to the Company pursuant to the terms of the Original Purchase
Agreement for Partnership Interests and Member Interests that continue to be
held (the

 



--------------------------------------------------------------------------------



 



“retained interests”) by such Investor and will be included in a Proposed Sale
transaction (which amount will be deemed to be negative for purposes of this
calculation), and (ii) the aggregate amount of distributions and payments made
by the Company and GP to such Investor and its Affiliates with respect to such
retained interests.
          (29) “Limited Liability Company Agreement” shall mean the Amended and
Restated Limited Liability Company Agreement of GP, dated as of December 22,
2006.
          (30) “Long Term Incentive Plan” means any long term incentive plan
adopted by the Board of Directors of the GP and prior to an IPO, with the
approval of the Investor Representatives.
          (31) “Majority of Investors” shall mean the holders of a majority of
the Common Units owned by the Investors.
          (32) “Majority of Original Investors” shall mean the holders of a
majority of the Common Units owned by the Original Investors.
          (33) “Majority of Second Round Investors” shall mean the holders of a
majority of the Common Units owned by the Second Round Investors.
          (34) “Member Interests” shall mean a unit of Member Interest in GP,
having the rights and privileges indicated in the Limited Liability Company
Agreement
          (35) “Members” shall mean the Members of GP.
          (36) “New Investors” shall have the meaning set forth in the preamble.
          (37) “Original Investors” shall have the meaning set forth in the
preamble.
          (38) “Original Investors’ Rights Agreement” shall have the meaning set
forth in the recitals.
          (39) “Original Issue Price” shall mean $18.50 per Common Unit, subject
to adjustment as provided in Section 4(b).
          (40) “Original Purchase Agreement” shall have the meaning set forth in
the recitals.
          (41) “Participating Tag Offeree” shall have the meaning set forth in
Section 6(e).
          (42) “Partners” shall have the meaning assigned to such term in the
Partnership Agreement.
          (43) “Partnership Agreement” shall mean the Second Amended and
Restated Limited Partnership Agreement of Quest Midstream Partners, L.P. dated
as of the date hereof.

 



--------------------------------------------------------------------------------



 



          (44) “Partnership Interest” shall have the meaning assigned to such
term in the Partnership Agreement.
          (45) “Person” means any individual, partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.
          (46) “pro rata share” shall have the meaning set forth in
Section 3(b).
          (47) “Proposed Sale” shall have the meaning set forth in Section 8(a).
          (48) “QRC” shall have the meaning set forth in the preamble.
          (49) “QRC Transferors” shall have the meaning set forth in
Section 6(a).
          (50) “Related Party” shall mean as to any specified Person, (i) any
Person beneficially owning, directly or indirectly, ten percent (10%) or more of
the outstanding voting securities or similar interests of such Person, or
(ii) any Person ten percent (10%) or more of whose outstanding voting securities
or similar interests are beneficially owned by such other Person. For purposes
of this Agreement, in no event shall any of the Investors be deemed a Related
Party of QRC, the Company or GP.
          (51) “Required Sale Notice” shall have the meaning set forth in
Section 3(a).
          (52) “Sale of the Company” means a sale of the Company pursuant to
which any third-party or parties will acquire, directly or indirectly (including
through acquisition of the Member Interests or the assets of GP) (i) all or
substantially all of the Partnership Interests, whether by merger, consolidation
or sale or transfer of the Partnership Interests, or (ii) all or substantially
all of the Company’s assets.
          (53) “Second Round Investors” shall have the meaning set forth in the
preamble.
          (54) “Second Round Issue Price” shall mean $20.00 per Common Unit,
subject to adjustment as provided in Section 4(b).
          (55) “Second Round Purchase Agreement” shall have the meaning set
forth in the recitals.
          (56) “SIP” shall have the meaning set forth in the preamble.
          (57) “Swank” shall have the meaning set forth in the preamble.
          (58) “Tag Offeree” shall have the meaning set forth in Section 6(a).
     1.2 Interpretations. Unless expressly provided for elsewhere in this
Agreement, this Agreement shall be interpreted in accordance with the following
provisions:

 



--------------------------------------------------------------------------------



 



          (1) no consideration may be given to the captions of the articles,
sections or subsections, all of which are inserted for convenience in locating
the provisions of this Agreement and not as an aid in its construction;
          (2) no consideration may be given to the fact or presumption that one
party had a greater or lesser hand in drafting this Agreement;
          (3) examples are not to be construed to limit, expressly or by
implication, the matter they illustrate;
          (4) the word “includes” and its derivatives means “includes, but is
not limited to,” and corresponding derivative expressions;
          (5) a defined term has its defined meaning throughout this Agreement
and each exhibit and schedule to this Agreement, regardless of whether it
appears before or after the place where it is defined;
          (6) the meanings of the defined terms are applicable to both the
singular and plural forms thereof;
          (7) all references to prices, values or monetary amounts refer to
United States dollars;
          (8) all references to articles, sections, subsections, paragraphs,
clauses, exhibits or schedules refer to articles, sections, subsections,
paragraphs and clauses of this Agreement, and to exhibits or schedules attached
to this Agreement, unless expressly provided otherwise;
          (9) each exhibit and schedule to this Agreement is a part of this
Agreement and references to the term “Agreement” are deemed to include each such
exhibit and schedule to this Agreement except to the extent that the context
indicates otherwise, but if there is any conflict or inconsistency between the
main body of this Agreement and any exhibit or schedule, the provisions of the
main body of this Agreement will prevail;
          (10) the words “this Agreement,” “herein,” “hereby,” “hereunder,” and
words of similar import refer to this Agreement as a whole and not to any
particular article, section, subsection or other subdivision, unless expressly
so limited;
          (11) the word “or” is disjunctive but not necessarily exclusive; and
          (12) all references to agreements or Laws are deemed to refer to such
agreements or Laws as amended or as in effect at the applicable time.

 